Case 2:21-cv-00678-JS-AYS Document 59-9 Filed 05/27/21 Page 1 of 4 PageID #: 589




                           EXHIBIT 7
Case 2:21-cv-00678-JS-AYS
     1:20-cv-06239-AMD-SJBDocument
                           Document59-9
                                     19 Filed 05/27/21
                                              03/09/21 Page 2
                                                            1 of 4
                                                                 3 PageID #: 590
                                                                             164




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 IN RE: CANON U.S.A. DATA BREACH              Master File No. 1:20-cv-06239-AMD-SJB
 LITIGATION


                        ORDER APPOINTING INTERIM
             CO-LEAD CLASS COUNSEL AND EXECUTIVE COMMITTEE

       Having reviewed the parties’ submissions, the Court hereby ORDERS that Plaintiffs’

 Motion for and Supporting Memorandum of Law in Support of Appointment of Interim Class

 Counsel is GRANTED.



       1.      Interim Co-Lead Counsel Gary M. Klinger and John A. Yanchunis shall be

    responsible for the overall conduct of the litigation on behalf of the proposed class, including

    providing supervision of all Plaintiffs’ counsel in this litigation. As Interim Co-Lead Counsel

    for the class, Mr. Klinger and Mr. Yanchunis have the authority to:

    a. Promote efficient conduct of this litigation and avoid unnecessary duplication and

       unproductive efforts by making and supervising all work assignments;

    b. Prepare and file the Consolidated Class Complaint on behalf of the proposed class, and any

       subsequent pleadings;

    c. Make, brief, and argue motions;

    d. Conduct all pretrial, trial, and post-trial proceedings on behalf of the proposed class and

       act as spokespersons for the proposed class;

    e. Conduct or coordinate discovery on behalf of the proposed class consistent with the Federal

       Rules of Civil Procedure, including preparation of (or responses to) written discovery

       requests and examination (or defense) of witnesses in depositions;
Case 2:21-cv-00678-JS-AYS
     1:20-cv-06239-AMD-SJBDocument
                           Document59-9
                                     19 Filed 05/27/21
                                              03/09/21 Page 3
                                                            2 of 4
                                                                 3 PageID #: 591
                                                                             165




    f. Monitor activities of the Plaintiffs’ counsel to whom they delegate work and implement

       procedures to ensure that schedules are met and unnecessary expenditures of time and

       funds are avoided by collecting from each firm regular time and expense reports;

    g. Negotiate with defense counsel with respect to settlement and other matters;

    h. Prepare any application for an award (or approval) of fees and reimbursement of expenses

       incurred by the proposed class, and allocate among Plaintiffs’ counsel any such fees and

       expenses awarded;

    i. Consult with and retain expert witnesses for the proposed class;

    j. Consult with, retain, and manage relations with outside vendors for the collection,

       processing, or review of documents and electronically stored information produced in

       discovery;

    k. Conduct or coordinate all negotiations with defense counsel regarding search and

       production protocols, manage the review of documents produced by Defendants and third

       parties (and production of documents by the proposed class Plaintiffs), and implement

       advanced analytics for the efficient review of documents as appropriate;

    l. Coordinate and communicate as necessary with counsel for other parties in the litigation

       regarding any matters addressed in this Order in order to ensure efficient use of Plaintiffs’,

       Defendants’ and the Court’s time;

    m. Ensure that all Plaintiffs’ counsel and Plaintiffs are informed of the progress of this

       litigation as necessary; and

    n. Otherwise coordinate the work of Plaintiffs’ counsel and perform such other duties as

       Interim Co-Lead Counsel deem necessary and appropriate based upon their judgment and

       consideration or as authorized by further Order of the Court.



                                                 2
Case
 Case1:20-cv-06239-AMD-SJB
      1:20-cv-06239-AMD-SJBDocument
      2:21-cv-00678-JS-AYS  Document
                             Document
                                    59-9
                                     13-4
                                      19 Filed
                                          Filed05/27/21
                                               03/09/21
                                                01/28/21 Page
                                                          Page4
                                                              33ofof4
                                                                    33PageID
                                                                       PageID#:#:592
                                                                                 166
                                                                                  149




        2.        The following counsel are appointed to the Interim Executive Committee: Lori

     Feldman (George Gesten McDonald, PLLC). Interim Co-Lead Counsel shall regularly

     collaborate with the Interim Executive Committee with respect to the duties and

     responsibilities referenced in paragraph 1(a)-(n).

        3.        All Plaintiffs’ counsel shall keep a daily record of their time spent and expenses

     incurred in connection with this litigation, indicating with specificity the hours and particular

     activities performed. All Plaintiffs’ counsel shall endeavor to keep fees reasonable and to

     choose the most appropriate level of staffing for the tasks required in this litigation. The

     provisions of this paragraph do not limit the discretion of Interim Co-Lead Counsel in basing

     an allocation of any fee award among Plaintiffs’ counsel, whether based on lodestar, a

     percentage-based allocation, a combination of the two, or any other reasonable method of

     allocation

     SO ORDERED:


        Dated: March 9, 2021
        Brooklyn, New York
                                                      /s/ Sanket J. Bulsara
                                                               SANKET J. BULSARA
                                                             United States Magistrate Judge




                                                  3
